t c summary opinion united_states tax_court asif hafeez petitioner v commissioner of internal revenue respondent docket no 17006-09s filed date asif hafeez pro_se steven w ianacone for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax as well as a dollar_figure addition_to_tax under sec_6651 and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether petitioner is entitled to certain deductions claimed on schedule c profit or loss from business whether petitioner is liable for the addition_to_tax under sec_6651 and whether petitioner is liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new jersey at the time the petition was filed petitioner is a professional driver who worked as an independent_contractor for two different car service companies in new york city in petitioner worked as an independent_contractor for crestwood car and limousine services ltd 1respondent arrived at this amount by subtracting dollar_figure as tax_shown_on_the_return from dollar_figure as total_tax as determined by respondent after disallowing selected schedule c expenses in fact the return shows a tax due of dollar_figure respondent has not sought an increase in the deficiency thus we will treat it as a concession crestwood from january through august of and triline contracting triline from september through december of potential clients would contact the respective companies and contract for car services in and around the new york city area the car service would contact petitioner by telephone and provide an assignment petitioner was not permitted to pick up passengers without an assignment clients paid the car service a fare which varied because of distance duration waiting time stops and tolls and parking expenses_incurred during the trip petitioner was paid each week by the respective car service company the amount he received depended upon gross fares generated when petitioner first began working as a professional driver he rented or leased a vehicle from the car service company on date petitioner purchased a used lincoln town car town car for dollar_figure the town car was white and crestwood would permit only black vehicles to be used to carry passengers for the car service petitioner was unable to place the town car in service until approximately date after he had it painted black petitioner incurred costs for gasoline parking tolls and parking tickets with respect to the town car petitioner was required to wear a suit whenever he drove the town car for the car service company the car service company also required petitioner to clean and wash the vehicle regularly petitioner cleaned and washed his vehicle frequently as he understood that a clean vehicle would encourage repeat business and ultimately increase his income petitioner was also required to have a cellular telephone available so that the company could reach him to assign him jobs occasionally a client might use his cell phone petitioner hired an accountant to assist in the preparation of the return the schedule c and the schedule se self employment_tax petitioner filed his form_1040 u s individual_income_tax_return on date petitioner reported gross_income of dollar_figure and deducted expenses on his schedule c as follows car and truck expenses insurance rent or lease of vehicles repairs and maintenance supplies taxes and licenses travel other expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number on date respondent issued a notice_of_deficiency to petitioner disallowing the following claimed deductions for car and truck expenses of dollar_figure rent or lease of vehicle expenses of dollar_figure and other expenses which included the cost of car washes uniforms and dry cleaning and cellular telephone services of dollar_figure respondent also determined a late-filing addition_to_tax and an accuracy-related_penalty pursuant to sec_6651 and sec_6662 respectively discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering supra wilson v commissioner tcmemo_2001_139 a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his or her income_tax return sec_6001 sec_1_6001-1 e income_tax regs the fact that a taxpayer reports a deduction on the taxpayer’s income_tax return is not sufficient to substantiate the claimed deduction 71_tc_633 62_tc_834 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the claimed deduction or exclusion 7_tc_245 a taxpayer’s income_tax return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof see rule a i schedule c deductions the taxpayer bears the burden of proving that he is entitled to the deductions claimed and this includes the burden of substantiation rule a 65_tc_87 affd per curiam 540_f2d_821 5th cir a taxpayer must substantiate amounts claimed as deductions by maintaining the records necessary to establish he or she is entitled to the deductions sec_6001 sec_162 provides a deduction for certain business-related expenses in order to qualify for the deduction under sec_162 an item must be ‘paid or incurred during the taxable_year ’ be for ‘carrying on any trade_or_business ’ be an ‘expense ’ be a ‘necessary’ expense and be an ‘ordinary’ expense 403_us_345 deputy v du pont supra pincite to qualify as ordinary the expense must relate to a transaction of common or frequent occurrence in the type of business involved whether an expense is ordinary is determined by time place and circumstance welch v helvering supra pincite if a taxpayer establishes that he or she paid_or_incurred a deductible business_expense but does not establish the amount of the expense we may approximate the amount of the allowable deduction bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir however for the cohan_rule to apply there must be sufficient evidence in the record to provide a basis for the estimate 85_tc_731 certain expenses may not be estimated because of the strict substantiation requirements of sec_274 see sec_280f 50_tc_823 affd per curiam 412_f2d_201 2d cir the expenses to which sec_274 applies include among other things expenses for listed_property eg automobile expenses cellular telephones computer equipment or any property of a type generally used for purposes of entertainment recreation or amusement and travel_expenses including meals_and_lodging while away from home sec_274 sec_280f to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the time and place of use of the listed_property and the business_purpose of the use sec_1_274-5t temporary income_tax regs fed reg date petitioner provided some documentation for the expenses we discuss each type of claimed expense in turn a rent or lease expenses petitioner claimed dollar_figure in rent or lease expenses this expense appears to relate to the town car purchased in december of petitioner used the town car in his capacity as a driver and petitioner provided the loan agreement and copies of canceled checks to substantiate that he incurred and paid the amount while the return identified the payments as rent or lease expenses the amount claimed represents the repayment of a loan to finance the purchase of the vehicle not a lease or rent of the vehicle thus petitioner is not entitled to a deduction for rental or lease expenses however this does not end the matter the purchase of the vehicle is properly characterized as the purchase of a capital_asset subject_to depreciation under sec_167 a taxpayer may be entitled to a depreciation deduction for exhaustion wear_and_tear of property used in a trade_or_business sec_167 503_us_79 automobiles are 5-year_property under sec_168 and thus should be depreciated over years sec_167 petitioner has provided the bill of sale for purchase of the vehicle which shows petitioner’s cost_basis in the vehicle as dollar_figure the applicable convention is the half-year_convention and the applicable method is the percent declining balance method sec_168 d we leave the calculation of the depreciation amount to the parties 2while there may have been an opportunity to expense the cost of the town car under sec_179 petitioner did not make such an election on his federal_income_tax return for and is therefore not entitled to the benefits of that section see visin v commissioner tcmemo_2003_246 affd 122_fedappx_363 9th cir see also sec_179 sec_1_179-5 income_tax regs b car and truck expense sec_1 in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under that provision an employee or a self-employed_individual may deduct the cost of operating an automobile to the extent that it is used in a trade_or_business however under sec_262 no portion of the cost of operating an automobile that is attributable to personal_use is deductible ordinary commuting expenses are not deductible 681_f2d_1157 9th cir affg tcmemo_1981_407 a passenger_vehicle is listed_property under sec_280f subject_to strict substantiation under sec_274 the rule in cohan does not apply to expenses relating to listed_property which generally includes any passenger_automobile sec_274 sec_280f sanford v commissioner supra pincite seidel v commissioner tcmemo_2005_67 however the term passenger_automobile does not include any vehicle used by the taxpayer directly in the trade_or_business of transporting persons for compensation or hire sec_280f sec_1_280f-6 income_tax regs therefore the town car that petitioner purchased is not listed_property and the expenses related thereto are subject_to the cohan_rule gasoline petitioner claimed dollar_figure in gasoline expenses and submitted bank statements for the entire year with entries reflecting gasoline purchases the entries reflect debit and credit card purchases as well as expenditures made by check petitioner did not provide individual receipts whereby the court could verify the cost of gasoline that was purchased separate from any nondeductible personal items petitioner was required to purchase fuel for his vehicle in order to carry on his trade_or_business as a driver and despite his lack of complete records we found petitioner’s testimony to be credible and will allow him a portion of the amount claimed correcting for the inexactitude which is of his own making see cohan v commissioner f 2d pincite we therefore allow percent of the claimed fuel expenses for a total gasoline expense of dollar_figure parking and tolls petitioner also claimed a deduction for amounts expended for parking and tolls petitioner did not provide a log and did not provide receipts he did provide bank statements which show numerous charges for tolls petitioner claimed a deduction of dollar_figure which represented the cost of tolls to bring his vehicle into new york city for work each day while this amount might otherwise be a nondeductible commuting expense the nature of petitioner’s profession requires further analysis petitioner incurred the additional expense to transport the town car into new york city in order to carry on his trade_or_business as a professional driver we are satisfied that the daily toll to bring the town car into new york city is ordinary and necessary and thus allowable as an expense see fryer v commissioner tcmemo_1974_77 see also 413_us_838 petitioner claims he is entitled to a total of dollar_figure for parking and tolls petitioner arrived at this number by adding the following three amounts the daily toll into new york city the tolls he incurred with triline and twice the amount of tolls incurred with crestwood petitioner is entitled only to expenses_incurred and paid and is not entitled to claim twice that amount to correct a perceived unfairness the court is satisfied that he has shown the actual amount incurred we conclude therefore that petitioner is entitled to dollar_figure3 for tolls and parking town car painting expenses_incurred to maintain property used in a trade_or_business in efficient operating condition ordinarily are deductible see sec_162 jacks v commissioner t c memo 3this represents dollar_figure for tolls to get into new york city for work every day dollar_figure in tolls from january through date when petitioner worked for crestwood and dollar_figure in tolls from september through december of when petitioner worked for triline gilles frozen custard inc v commissioner tcmemo_1970_73 likewise the cost of repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating condition may be deducted as an expense sec_1_162-4 income_tax regs see also sec_1_263_a_-1 income_tax regs on the other hand a capital_expenditure permanently improves property and increases its value sec_263 the well-established standard that we must use to evaluate a particular expenditure is as follows a repair is an expenditure for the purpose of keeping the property in an ordinarily efficient operating condition it does not add to the value of the property nor does it appreciably prolong its life it merely keeps the property in an operating condition over its probable useful_life for the uses for which it was acquired expenditures_for that purpose are distinguishable from those for replacements alterations improvements or additions which prolong the life of the property increase its value or make it adaptable to a different use ill merchs trust co v commissioner 4_bta_103 see also indopco inc v commissioner u s pincite as indicated petitioner purchased a white town car for use in his profession however crestwood required that all vehicles be black while the expenditure might be both an ordinary and necessary business expenditure it would appear that the painting added to the value of the vehicle and made it adaptable to a different use we conclude therefore that the cost of painting the town car is a capital_expenditure in the case of a capital_expenditure the capitalization_rules of sec_263 take precedence over the deduction rules of sec_162 thereby preventing capital expenditures from being deducted currently under sec_162 sec_161 418_us_1 petitioner has not provided a receipt for the exact amount of the cost of painting the vehicle but has provided credible testimony as to the expense therefore we allow him one-half of the claimed expense or dollar_figure which must be capitalized and depreciated over the life of the vehicle parking tickets petitioner also claimed dollar_figure for parking tickets as a business_expense such expenses are fines_or_penalties that are nondeductible even if related to business see sec_162 c other expenses on petitioner’s federal_income_tax return he claimed dollar_figure in other expenses comprising car washes uniforms and dry cleaning and cell phone expenses petitioner claimed dollar_figure in expenses for car washes the court is satisfied that the claimed car washes were an ordinary 4petitioner claimed dollar_figure in car wash expenses on his federal_income_tax return at trial he claimed the actual expense was dollar_figure petitioner explained that on average he paid dollar_figure per car wash and that he washed his car at least once a day the larger amount represents one car wash per day for days and necessary expense for a professional driver who relied on the appearance of his vehicle for repeat business petitioner provided bank records which show approximately weekly entries for car wash charges ranging from dollar_figure to approximately dollar_figure without other documentary_evidence to substantiate more frequent car washes we approximate that petitioner incurred car wash expenses about once per week at an average cost of dollar_figure therefore petitioner is entitled to a car wash business_expense of dollar_figure sec_162 permits a deduction for work_clothes or uniforms required as a condition_of_employment when the clothing is not suitable for general or personal wear and is not worn for general or personal purposes 30_tc_757 petitioner provided bank records and handwritten notations for clothing purchased in the type of clothing petitioner purchased for use as a professional driver was suitable for everyday wear see 74_tc_1266 petitioner’s clothing expenses are nondeductible personal expenses under sec_262 as are the expenses_incurred for laundering and drycleaning his clothing see boltinghouse v commissioner tcmemo_2007_324 petitioner claimed dollar_figure in expenses for cellular telephone service petitioner claimed to have paid approximately dollar_figure per month for unlimited calling and text messaging as required by the car service company petitioner did not offer any receipts bills or other documentary support for these expenses therefore petitioner has failed to meet the strict substantiation requirements of sec_274 and sec_280f for cellular telephone expenses respondent’s disallowance of cellular telephone expenses is sustained ii failure_to_file addition_to_tax sec_6651 imposes an addition_to_tax of percent per month of the amount of tax required to be shown on the return not to exceed percent for failure to timely file a return the addition_to_tax under sec_6651 is imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the record does not establish that petitioner’s failure to timely file his federal_income_tax return was due to reasonable_cause and not willful neglect thus petitioner is liable for the sec_6651 addition_to_tax sec_7491 provides that the commissioner has the burden of production in any court_proceeding with respect to liability for an addition_to_tax respondent has established that the tax_return for was not timely filed 6since we have allowed some deductions disallowed by respondent the amount of tax required to be shown on petitioner’s return will be different from the amount shown on the notice_of_deficiency and the addition_to_tax which i sec_25 percent of that amount will also differ we leave the recalculation to the parties’ rule_155_computations iii accuracy-related_penalty sec_6662 and b and imposes an accuracy- related penalty of percent on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 a taxpayer may avoid the application of an accuracy-related_penalty by proving that he acted with reasonable_cause and in good_faith see sec_6664 see also 116_tc_438 sec_1_6664-4 income_tax regs we analyze whether a taxpayer acted with reasonable_cause and in good_faith by examining the relevant facts and circumstances and most importantly the extent to which the taxpayer attempted to assess his proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs in order for the reasonable_cause exception to apply the taxpayer must prove that he exercised ordinary business care and prudence as to the disputed item see 115_tc_43 affd 299_f3d_221 3d cir reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see 469_us_241 reliance on a tax professional is not an absolute defense but merely a factor to be considered 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 as a general_rule a taxpayer cannot shift the responsibility of filing an accurate return to a return preparer 88_tc_654 however we have held that under certain circumstances the taxpayer may avoid the imposition of a penalty if there was good_faith reliance by the taxpayer on the advice of a competent adviser 86_tc_492 affd 864_f2d_1521 10th cir the taxpayer claiming good_faith reliance on a competent adviser must demonstrate that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner supra pincite the record does not provide a sufficient basis for the court to permit petitioner to avoid the imposition of the penalty petitioner has not established that he acted with reasonable_cause in attempting to assess his proper tax_liability nor has he established good_faith reliance on his preparer petitioner did not present to the court required_documentation to substantiate some of the claimed expense deductions petitioner did not assert that he maintained such records as required_by_law or that he provided such required records to his tax preparer the record is further void of any advice that the tax adviser provided to petitioner also on the basis of our findings eg tolls claimed petitioner clearly claimed deductions for amounts greater than the amounts actually expended for such items thus we conclude that petitioner did not act with reasonable_cause nor has he established that there was good_faith reliance on his tax adviser petitioner does not qualify for the reasonable_cause exception of sec_6664 therefore petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 and b in an amount to be recalculated after computation of the deficiency to reflect the foregoing decision will be entered under rule
